Order entered January 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00967-CV

              IN THE INTEREST OF T.S., ET AL., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-19-818-X

                                    ORDER

      Before the Court is Father’s January 13, 2022 motion for a ten-day extension

of time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than January 24, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE